It seems to me this case should not be reversed as against the Insurance Company on the ground there was no proof it insured against the loss claimed by the plaintiff. Both defendants are represented by the same counsel and make the same answer and defenses, and in their joint cross-action seek the same relief. It seems to me a fair construction of their joint answer and cross-action is they admit the Insurance Company insured against the loss the plaintiff sued for. They repeat in both the answer and cross-action, these defendants "say that the allegations hereinafter stated are true." They follow this with the outright admission four times that the Brotherhood "issued to plaintiff a certificate showing that he was insured according to the terms and provisions of Group Policy No. 756100, issued by the defendant, the Occidental Life Insurance Company of California." That certificate recites the benefits plaintiff is entitled to under the Group Policy, including the identical loss for which plaintiff sued. The Brotherhood cannot admit the execution and issuance of the certificate and say the recitations therein are untrue. Both defendants stand together.
Both defendants do more, and repeat in their cross-action the admission and allegation above, and say: "Cross-defendant ant, well knowing that he had lost his eyesight due to his traumatic cataract made application under the following circumstances for the insurance on which he now sues. * * *" (This was the insurance with the Insurance Company and not that provided in the by-laws which accrued to him when he joined the Brotherhood.) Then follows the circumstances with the repetition of the admission of the certificate, containing the recital that he was insured by the Insurance Company for the identical loss he sued for and further: "Said misrepresentation is material to the risk and contributed to the loss alleged in Plaintiff's Original Petition, entitling cross-plaintiffs to cancellation of said insurance benefits to cross-defendant." What insurance benefits? There can be but one answer, those recited in the certificate as being contained in the Group Policy. Then how can a defendant sue to cancel insurance without admitting he wrote it?
These defendants jointly continue: "Defendants say that the allegations hereinafter stated are true." Then follows the statement the Insurance Company issued its policy No. 756100 to the Brotherhood, insuring the members of said Brotherhood, and say: "Said policy was accepted by the International, etc." How did it insure the members? It may be said, it is thought, in the manner the Brotherhood was obligated to "procure." That insurance is fully set out and proved. It seems to the writer the admission could not easily be plainer.
There were no questions about admissions in either the Wann or Huval cases cited, hence an entirely different question is presented.
A defendant should not be permitted to take a position so it may say: "If you find for me on my grounds for cancellation then cancel out the insurance I have written, but if against me then write no judgment against me, for there is no proof that I wrote it."
If there is the admission then the law is elementary.
See 17 T.J.P. 576, Par. 240 and 33 T.J. 643, par. 188; Caulk v. Anderson et al., 120 Tex. 253, 37 S.W.2d 1008 and cases cited; Hubberd v. Crude Oil Co., etc., Tex. Civ. App. 119 S.W.2d 161.